Case 19-66654-jwc         Doc 18     Filed 02/19/20 Entered 02/19/20 14:16:00             Desc Main
                                     Document      Page 1 of 7



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:                                                   :             CHAPTER 7
                                                         :
JEREMY ORLO LINMAN,                                      :             CASE NO. 19-66654-JWC
ALLISON BLAIR LINMAN,                                    :
                                                         :
         Debtors.                                        :
                                                         :

             TRUSTEE’S APPLICATION FOR APPOINTMENT OF ATTORNEYS

         COMES NOW S. Gregory Hays, as Chapter 7 Trustee (“Trustee” or “Applicant”) in the

bankruptcy case of Jeremy Orlo Linman and Allison Blair Linman (“Debtors”), and respectfully

represents as follows:

                                                    1.

         Debtors initiated this case by filing a voluntary petition for relief under Chapter 7 of Title

11 of the United States Code (the “Bankruptcy Code”) on October 17, 2019.

                                                    2.

         Applicant was thereafter appointed and remains the duly acting Chapter 7 trustee in this

case.

                                                   4.

         To administer this case in a proper, efficient, and economical manner, Applicant requires

the services of legal counsel, and he wishes to employ the firm Arnall Golden Gregory LLP to

act as his attorneys in this case.

                                                    5.

         The members and associates of said firm are admitted to practice in this Court, have

knowledge and experience in bankruptcy practice and are well qualified to represent Trustee in




14675374v1
Case 19-66654-jwc           Doc 18      Filed 02/19/20 Entered 02/19/20 14:16:00                    Desc Main
                                        Document      Page 2 of 7



this matter. Attached as Exhibit “A” is the Rule 2014 Verification of Arnall Golden Gregory

LLP.

                                                        6.

        The current hourly billing rates (as reduced)1 of attorneys and paralegals who may render

services in the case follow:

                          1.       Neil C. Gordon                     $575.00
                          2.       Frank N. White                     $565.00
                          3.       Michael F. Holbein                 $545.00
                          4.       Michael J. Bargar                  $482.50
                          5.       William D. Matthews                $445.00
                          6.       Meghan J. Wells                    $300.00
                          7.       Angela G. Ford                     $210.00
                          8.       Nancy J. Overholtzer               $210.00
                          9.       Pamela E. Bicknell                 $210.00
                          10.      Carol A. Stewart                   $210.00
                          11.      Tarsha Daniel                      $185.00

Depending on need for particular experience or the exigencies of the case, other attorneys may

also provide services. The above rates may be increased during the term of the proposed

employment or if so awarded by the Court.

                                                        7.

        Professional services, for which counsel for Trustee are necessary in this case, relate to

the recovery of assets by Trustee, including the preparation, filing, and prosecution of any

motions to settle, motions for turnover, adversary proceedings, as well as all claims objections,

applications, and other necessary services. Specifically, it is necessary to retain attorneys to assist

Applicant with legal issues regarding the investigation, recovery, monetization, and distribution

of a certain real property interest of Debtors, including drafting of all requisite motions,



1
         In the exercise of its billing judgment, AGG has voluntarily reduced the 2020 billing rate of Michael J.
Bargar from $535.00 per hour to $482.50 per hour. Based on the complexity of the issues that arise in this matter,
AGG may charge his actual billing rate for the services performed.


14675374v1
Case 19-66654-jwc         Doc 18     Filed 02/19/20 Entered 02/19/20 14:16:00               Desc Main
                                     Document      Page 3 of 7



pleadings, and papers. Applicant may also require the services of said professionals to assist

with other legal matters, which may arise during the administration of this case.

                                                    8.

        The professional services, for which it is necessary that an attorney act, may also include:

        (a)     Preparation of pleadings and motions and conducting of examinations incidental

                to the administration of the estate;

        (b)     Services incidental to preservation and disposition of assets;

        (c)     Investigation, analysis, and appropriate action, if required, relative to any

                preference, fraudulent transfer, unperfected security interest, improper disposal of

                assets, prosecution of the estate’s claims, or pending litigation;

        (d)     Any and all other necessary action incident to the proper preservation and

                administration of the estate.

                                                    9.

        To the best of Applicant’s knowledge, said firm’s acting as attorneys in this case will be

in the best interest of the estate, Debtors, creditors, and all other parties in interest. To the best of

Applicant’s knowledge, and except as otherwise disclosed herein and in the Bankruptcy Rule

2014 Verification of Michael J. Bargar, the firm has no connection with the aforementioned

Debtors, their creditors, any party in interest in this case, their attorneys and accountants, the

United States Trustee, or any person employed in the Office of the United States Trustee. Said

firm does not hold or represent an interest adverse to the estate, does not represent any creditor or

other known interested party, and is a disinterested person under 11 U.S.C. § 327(a), as that term

is defined in 11 U.S.C. § 101(14). Disclosure is made, however, that Neil C. Gordon, a partner of

the firm, and Michael J. Bargar, a partner of the firm, have been appointed by the United States




14675374v1
Case 19-66654-jwc   Doc 18   Filed 02/19/20 Entered 02/19/20 14:16:00   Desc Main
                             Document      Page 4 of 7
Case 19-66654-jwc        Doc 18    Filed 02/19/20 Entered 02/19/20 14:16:00             Desc Main
                                   Document      Page 5 of 7



Trustee for Region 21 to act as panel trustees in the United States Bankruptcy Court, Northern

District of Georgia, Atlanta Division.

                                                 10.

        To expedite the marshalling of the estate’s assets, Arnall Golden Gregory LLP has

heretofore performed certain professional services for the estate or plans to perform such

services, which may be rendered prior to the signing of any order upon this Application.

                                                 11.

        Applicant proposes that said firm be compensated for its services in accordance with

future orders of the Court based upon the criteria for professional compensation required by

bankruptcy law. No compensation will be paid by Applicant to said law firm except upon

application to and approval by the Court after notice and hearing as required by law.

        WHEREFORE, Applicant prays that Arnall Golden Gregory LLP be authorized to act as

Applicant’s attorney in this case and that such authorization continue if said firm should assist

any successor Trustee.

        Respectfully submitted this 19th day of February, 2020.



                                                       S. Gregory Hays
                                                       Chapter 7 Trustee
Hays Financial Consulting, LLC
2964 Peachtree Rd, NW, Suite 555
Atlanta, GA 30305
(404) 926-0060
                                                       Proposed Attorneys for Trustee:
                                                       ARNALL GOLDEN GREGORY LLP

                                                       By: /s/ Michael J. Bargar
171 17th Street, NW, Suite 2100                            Michael J. Bargar
Atlanta, GA 30363                                          Georgia Bar No. 645709
(404) 873-8500                                             michael.bargar@agg.com




14675374v1
Case 19-66654-jwc       Doc 18    Filed 02/19/20 Entered 02/19/20 14:16:00           Desc Main
                                  Document      Page 6 of 7




                                        EXHIBIT "A"
                     RULE 2014 VERIFICATION WITH REGARD TO
                           EMPLOYMENT OF ATTORNEYS


        The undersigned hereby declares under penalty of perjury:

       1.      I am a partner with the law firm of Arnall Golden Gregory LLP, with offices at
171 17th Street, NW, Suite 2100, Atlanta, Georgia 30363 (the “Firm”).

        2.      S. Gregory Hays, as Chapter 7 Trustee (“Trustee”) in the bankruptcy case of
Jeremy Orlo Linman and Allison Blair Linman (“Debtors”), has asked the Firm to represent him
as Trustee in this case. To the best of my knowledge, the Firm has no connection with the
aforementioned Debtors, their creditors, any party in interest in this case, their attorneys and
accountants, the United States Trustee, or any person employed in the Office of the United States
Trustee, except as set forth below. The Firm represents no interest which would be adverse to the
estate of Debtors in connection with the matters upon which the Firm is to be engaged. The Firm
is a disinterested person as that term is defined in 11 U.S.C. § 101(14). Disclosure is made that
the Firm represents S. Gregory Hays (in his capacity as a bankruptcy trustee) as special or
general counsel in unrelated matters. Disclosure is also made that Neil C. Gordon, a partner of
the Firm, and I, Michael J. Bargar, have been appointed by the United States Trustee for Region
21 to act as panel trustees in the United States Bankruptcy Court, Northern District of Georgia,
Atlanta Division.

       3.      The Firm will not expect nor receive any compensation from the estate except
upon application to and approval by the Bankruptcy Court after notice and hearing.


        Dated this 19th day of February, 2020.

                                                    By: /s/ Michael J. Bargar
                                                        Michael J. Bargar
                                                        Georgia Bar No. 645709




14675374v1
Case 19-66654-jwc        Doc 18     Filed 02/19/20 Entered 02/19/20 14:16:00          Desc Main
                                    Document      Page 7 of 7



                                  CERTIFICATE OF SERVICE

        This is to certify that I have this day served the foregoing Trustee’s Application for

Appointment of Attorneys by depositing in the United States mail a copy of same in a properly

addressed envelope with adequate postage affixed thereon to assure delivery by first class mail to

the following entities at the addresses stated:

Office of the United States Trustee
362 Richard B. Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303

S. Gregory Hays
Hays Financial Consulting, LLC
2964 Peachtree Rd, NW, Suite 555
Atlanta, GA 30305

Charles M. Clapp
Law Offices of Charles Clapp, LLC
5 Concourse Parkway NE
Suite 3000
Atlanta, GA 30328

        This 19th day of February, 2020.

                                                    /s/ Michael J. Bargar
                                                    Michael J. Bargar
                                                    Georgia Bar No. 645709




14675374v1
